ORDER

PER CURIAM.
Christopher J. Harris (Defendant) appeals from a judgment of conviction of *45delivery of a controlled substance near schools. Defendant alleges trial court error in overruling his objection to a certain statement made by the prosecutor during closing argument and in sentencing him as a prior and persistent offender. We have reviewed the briefs of the parties and the record on appeal and conclude that (1) the trial court did not abuse its discretion in overruling Defendant’s objection to the prosecutor’s statement during closing argument, State v. Ringo, 30 S.W.3d 811, 820 (Mo. banc 2000); and (2) the trial court did not plainly err in sentencing Defendant as a prior and persistent offender. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).